ROBERT P. SMITH, Judge.
The record lacks substantial competent evidence supporting the deputy commissioner’s order finding that appellee Allen sustained a compensable 30 percent permanent impairment due to loss of wage earning capacity. On the face of the deputy’s order it appears that Allen made no work search adequate to sustain the granting of benefits greater than for the 10 percent anatomical disability accepted by the carrier. Exxon Co. v. Alexis, 370 So.2d 1128 (Fla.1978).
REVERSED.
McCORD and ERVIN, JJ., concur.